DETAILED ACTION
	Claims 1-21 are presented on 07/06/2022 for examination on merits.  Claims 1, 8, and 15 are independent base claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First,
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,511,597 B1 (hereinafter “USPAT 597”). 

	Regarding claim 1, USPAT 597 anticipates:
A computer-implemented method comprising: 
receiving, by a server and from a first application executing on a first user device, an order (USPAT 597, CLMS. 4-5: [receiving] an order submitted by the first computing device); 
sending, by the server to a second application executing on a second user device, a request to fulfill the order (5: releasing the order to a second user when the identity of the second computing device has been verified); 
causing, via the first application executing on the first user device, a color to be displayed (USPAT 597, CLM. 1: causing a first color from the color-based authentication component to be displayed on the first computing device); 
causing, via the second application executing on the second user device, an indication of the color to be displayed (USPAT 597, CLM. 1: a third color presented by a second computing device); 
receiving, from the second application executing on the second user device, a verification that the order has been fulfilled based, in part, on the color matching the indication of the color to be displayed by the first user device (USPAT 597, CLM. 1: comparing colors to verify an identity of the second computing device).
Independent claims 8 and 15 are rejected for the same reason as claim 1, because they each recite the same limitations as claim 1 in similar language.
Regarding dependent claims 2-7, 9-14, and 16-21 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Second,
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,416 B1 (hereinafter “USPAT 416”). 

	Regarding claim 1, USPAT 416 anticipates:
A computer-implemented method comprising: 
receiving, by a server and from a first application executing on a first user device, an order (USPAT 416, CLM. 4: [receiving] an order submitted by the first computing device); 
sending, by the server to a second application executing on a second user device, a request to fulfill the order (USPAT 416, CLM. 9: submitting an order); 
causing, via the first application executing on the first user device, a color to be displayed (USPAT 416, CLM. 1 and 12: causing a first color … to be displayed); 
causing, via the second application executing on the second user device, an indication of the color to be displayed (USPAT 416, CLM. 1: causing a first machine-readable code to be displayed in which the first machine-readable code is an indication of the color to be displayed); 
receiving, from the second application executing on the second user device, a verification that the order has been fulfilled based, in part, on the color matching the indication of the color to be displayed by the first user device (USPAT 416, CLM. 1 and 12: verify an identity of the second computing device; based on the second color matching the first color).
Independent claims 8 and 15 are rejected for the same reason as claim 1, because they each recite the same limitations as claim 1 in similar language.
Regarding dependent claims 2-7, 9-14, and 16-21 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 8, and 15 each recite the limitation "the color to be displayed by the first user device" in the verification receiving step.  There is insufficient antecedent basis for this limitation in the claim 1, for example, the claim does not explicitly and/or particularly disclose by which element a color is to be displayed before the recitation of the limitation.  The first causing limitation only specifies that via the first application executing on the first user device the color is displayed but not the color being displayed by the first user device.
Claims 2-7, 9-14, and 16-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick (US 20060015434 A1) in view of Uchimi (US 20020082944 A1).

As per claim 1, Lutnick teaches a computer-implemented method comprising: 
receiving, by a server and from a first application executing on a first user device, an order (Lutnick, par. 0024 and 0058-0059: finished creating an order, the user may be presented with a trading summary display screen 100); 
sending, by the server to a second application executing on a second user device, a request to fulfill the order (Lutnick, par. 0025: a user clicks on a bid 104 as a step of requesting to fulfill the order; par. 0026: the user may select a bid 104 such that dialog window 200 pops-up); 
causing, via the first application executing on the first user device, a color to be displayed (Lutnick, par. 0043-0044: displaying the color green; the color red may indicate that the seller's offer size is greater than the buyer's bid size); 
causing, via the second application executing on the second user device, an indication of the color to be displayed (Lutnick, par. 0045: yellow arrows. The color yellow may indicate that a buyer or a seller does not wish to make a transaction); 
However, Lutnick does not explicitly disclose receiving a verification that the order has been fulfilled based, in part, on the color matching the indication of the color to be displayed by the first user device.  This aspect of the claim is identified as a difference.
In a related art, Uchimi teaches:
receiving, from the second application executing on the second user device, a verification that the order has been fulfilled based, in part, on the color matching the indication of the color to be displayed by the first user device (Uchimi, par. 0030-0031 and 0040: transmitting the result to the user terminal … based on colors matched).
Lutnick and Uchimi are analogous art, because they are in a similar field of endeavor in improving order placing and processing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Lutnic with Uchimi’s teaching on color matching technique for order verification.  For this combination, the motivation would have been to improve the user experience and efficiency of order processing by color-coded ordering techniques.

As per claim 2, the references as combined above teach the computer-implemented method of claim 1, wherein the order comprises a pick- up (Uchimi, par. 0097 and 0102).

As per claim 3, the references as combined above teach the computer-implemented method of claim 1, wherein the server comprises a dispatch application configured to send the request to fulfill the order to the second user device (Lutnick, par. 0026-0027: edits active and/or suspended orders with a keyboard, the user may select a bid 104 such that dialog window 200 pops-up, the references as combined above teach the user may adjust the price up and down).

As per claim 4, the references as combined above teach the computer-implemented method of claim 1, further comprising: 
causing, by the server, directions to be displayed on the second user device (Lutnick, par. 0083: directions; par. 0064: displays a red arrow).

As per claim 6, the references as combined above teach the computer-implemented method of claim 1, further comprising: 
receiving, by the server from the second user device, a response to the request to fulfill the order, wherein the response comprises an acceptance of the request (Uchimi, par. 0111: accept the order for the product; the availability-confirming processor 114 of the color-designating server 11' transmits a request).

Regarding claims 8-11 and 13, they are directed to a server comprising one or more processors and memory storing instructions for performing similar limitations to those in claims 1-4 and 6, respectively. Therefore, claims 8-11 and 13 are rejected for the same reasons as set forth in the rejections of claims 1-4 and 6 above.
Regarding claims 15-18 and 20, they are directed to a non-transitory computer-readable medium storing instructions for performing similar limitations to those in claims 1-4 and 6, respectively. Therefore, claims 15-18 and 20 are rejected for the same reasons as set forth in the rejections of claims 1-4 and 6 above.

Claims 5, 7, 12, 14, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick and Uchimi, as applied to claim 1, and further in view of  Beecher (US 20200286193 A1).

As per claim 5, the references as combined above teach the computer-implemented method of claim 4, but do not explicitly disclose displaying the directions to a location of the first user device. This aspect of the claim is identified as a further difference.
In a related art, Beecher teaches:
wherein the directions are to a location of the first user device (Beecher par. 0010-0011: a bartender may easily use the restaurant device/map to find a predetermined location of a restaurant; par. 0034: The application can assign a color to the order and illuminate a device of the user in the color assigned to their order. The user may then display their order color from their smart device to allow a server to determine where they are and where their order should go).
Beecher is analogous art to the claimed invention in a similar field of endeavor in improving order placing and processing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Lutnick-Uchimi system with Beecher’s teaching locating the user devices.  For this combination, the motivation would have been to improve the finding techniques of the devices in Lutnick-Uchimi system.

As per claim 7, the references as combined above teach the computer-implemented method of claim 1, but do not explicitly disclose displaying a location of the second user device by the first user device. This aspect of the claim is identified as a further difference.
In a related art, Beecher teaches:
further comprising: 
causing, by the server, a location of the second user device to be displayed by the first user device (Beecher, par. 0011-0012: determine a location of the user device).
Beecher is analogous art to the claimed invention in a similar field of endeavor in improving order placing and processing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Lutnick-Uchimi system with Beecher’s teaching locating the user devices.  For this combination, the motivation would have been to improve the finding techniques of the devices in Lutnick-Uchimi system.

Regarding claims 12 and 19, they are directed to the same limitations as recited in claim 5.  Therefore, claims 12 and 19 are rejected for the same reasons as set forth in the rejections of claim 5 above.

Regarding claims 14 and 21, they are directed to the same limitations as recited in claim 5.  Therefore, claims 14 and 21 are rejected for the same reasons as set forth in the rejections of claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/04/2022